Case 1:19-mc-00166-RA-SDA Document 79 Filed 10/21/20 Page 1 of 2




      TELEPHONE: 1-212-558-4000
                                                               125 Broad Street
       FACSIMILE: 1-212-558-3588
          WWW.SULLCROM.COM                               New York, New York 10004-2498
                                                                             ______________________


                                                              LOS ANGELES • PALO ALTO • WASHINGTON, D.C.

                                                               BRUSSELS • FRANKFURT • LONDON • PARIS

                                                                     BEIJING • HONG KONG • TOKYO

                                                                         MELBOURNE • SYDNEY




                                                             October 21, 2020

Via ECF

The Honorable Ronnie Abrams,
    United States District Court for the Southern District of New York,
        Thurgood Marshall United States Courthouse,
            40 Foley Square,
                 New York, NY 10007.

          Re:       In Re Ex Parte Application of Porsche Automobil Holding SE for an
                    Order Pursuant to 28 U.S.C. § 1782 Granting Leave to Obtain Discovery
                    for Use in Foreign Proceedings, No. 1:19-mc-00166-RA-SDA

Dear Judge Abrams:

                On behalf of Applicant Porsche Automobil Holding SE (“PSE”) in the
above-referenced action, we respectfully request leave to file a short sur-reply responding
to the reply of Respondents Elliott Associates, L.P., Elliott Capital Advisors, L.P., Elliott
International Capital Advisors Inc., and Elliott Management Corporation (together,
“Elliott”) in support of their motion for reciprocal discovery pursuant to 28 U.S.C. § 1782
(Dkt. 75) and to the accompanying supplemental declaration of Josef Broich and Dr. Olaf
Gierke (Dkt. 76).

               In the proposed sur-reply and supporting declaration appended to this letter
as Exhibits A and B, PSE addresses Elliott’s newly raised claims and misstatements to
ensure that the record before the Court is complete and accurate. See, e.g., Grocery
Haulers, Inc. v. C & S Wholesale Grocers, Inc., 2012 WL 4049955, at *6 (S.D.N.Y. Sept.
14, 2012) (“Courts have broad discretion to consider arguments in a sur-reply, particularly
when new arguments are put forth in a reply brief” (internal quotations omitted)); Jenkins
v. N.Y.C. Police Dep’t, 2015 WL 4660899, at *2 (S.D.N.Y. Aug. 6, 2015) (sur-reply
granted where “reply brief raised new arguments”).
Case 1:19-mc-00166-RA-SDA Document 79 Filed 10/21/20 Page 2 of 2




 The Honorable Ronnie Abrams                                               -2-


                                              Respectfully,

                                              /s/ Robert J. Giuffra, Jr.

                                              Robert J. Giuffra, Jr.
                                              Suhana S. Han

                                              Counsel for Porsche
                                              Automobil Holding SE

cc:   Counsel of Record (via ECF)
